DETAILED ACTION
This communication is responsive to the application # 16/235,525 filed on December 28, 2018. Claims 1-20 are pending and are directed toward SCANNING OF ENCRYPTED ZIP FILES.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over ADAMS et al. (US 2016/0292415, Pub. Date: Oct. 6, 2016), hereinafter referred to as ADAMS.
As per claim 1, ADAMS teaches a computing apparatus (Security Device 220, ADAMS, FIG. 2), comprising:
a hardware platform comprising a processor and a memory (Processor 320, ADAMS, FIG. 3); and
Components 340, 350, 360, 370, ADAMS, FIG. 3):
determine that an object to be inspected is an archive comprising a plurality of bundled files (the file may be an archive file that includes the set of files and metadata associated with the archive file and/or the set of files. ADAMS, [0030]);
determine that the archive is encrypted (The set of files may be password-protected, such that the set of files may not be accessed without using the password. ADAMS, [0030]);
identify unencrypted data within the encrypted archive that can be made visible to an end user after a failed decryption operation (In some implementations, security device 220 may identify the contextual term based on unencrypted information (e.g., unencrypted metadata) associated with the archive file. ADAMS, [0036]);
scan the unencrypted data for a pattern that matches password data (In some implementations, security device 220 may identify the contextual term based on unencrypted information (e.g., unencrypted metadata) associated with the set of files. ADAMS, [0035], and FIG. 5B); and
attempt to decrypt the archive according to the password data (As further shown in FIG. 4, process 400 may include applying a prioritized term, of the set of prioritized terms, as a password for attempting to access the password-protected file (block 450), and determining whether the prioritized term is successfully used as a password (block 460). For example, security device 220 may apply, in priority order, a prioritized term, from the set of prioritized terms, as a password to attempt to access the password-protected set of files. Security device 220 may apply a term as a password, and may determine whether the term was successfully used as a password to access the password-protected set of files. ADAMS, [0047]).
claim 2, ADAMS teaches the computing apparatus of claim 1, wherein the security scanner is further to determine that the attempt to decrypt was successful, extract the bundled files, and perform a security scan on the bundled files (Password successful, ADAMS, FIG. 5D).
As per claim 3, ADAMS teaches the computing apparatus of claim 1, wherein the unencrypted data are metadata for the bundled files (ADAMS, [0030]).
As per claim 8, ADAMS teaches the computing apparatus of claim 1, wherein scanning the unencrypted data for a pattern that matches password data comprises identifying a password hint, and providing the password hint to a human user (The password to open this software can be found at www.password.com, ADAMS, FIG. 5D).
Claims 12-14, 18 and 19 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7, 9-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 2016/0292415, Pub. Date: Oct. 6, 2016) in view of Amin et al. (US 9,888,016, Feb.6, 2018), hereinafter referred to as ADAMS and Amin respectively.
As per claim 4, ADAMS teaches the computing apparatus of claim 3, wherein the metadata comprise local headers for compressed files (In some implementations, security device 220 may identify the contextual term based on unencrypted information (e.g., unencrypted metadata) associated with the archive file. ADAMS, [0036]), but does not explicitly teach ZIP format, Amin however teaches according to a ZIP file compression standard (encrypted ZIP file, Amin, FIG. 3).
ADAMS in view of Amin are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ADAMS in view of Amin. This would have been desirable because a reference to Deutsch, P., "Zlib compressed data format specification version 3.3" RFC 1950, (1996) was provided on page 4 of US 9,888,016.

As per claim 5, ADAMS teaches the computing apparatus of claim 1, wherein the archive comprises a compressed file archive (PFinanceFile.archive, ADAMS, FIG. 5A) but does not explicitly teach ZIP format, Amin however teaches according to a ZIP file compression standard (encrypted ZIP file, Amin, FIG. 3).
ADAMS in view of Amin are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ADAMS in view of Amin. This would have been desirable because a reference to Deutsch, P., "Zlib compressed data format specification version 3.3" RFC 1950, (1996) was provided on page 4 of US 9,888,016.

As per claim 7, ADAMS teaches the computing apparatus of claim 1, wherein scanning the unencrypted data for a pattern that matches password data (As further shown in FIG. 4, process 400 may include applying a prioritized term, of the set of prioritized terms, as a password for attempting to access the password-protected file (block 450), and determining whether the prioritized term is successfully used as a password (block 460). ADAMS, [0048]), but does not teach pattern match, Amin however teaches wherein scanning the unprotected data for a potential password comprises applying a regular expression to pattern match a password format (According to some embodiments, password patterns 210 may further include other patterns that may also be utilized to identify password candidates, such as, for example, "password," "pass," "p/w," and "here is the password." In one embodiment, up to a predetermined number (e.g., five) of words before or after the predetermined patterns may be utilized as potential password candidates. Some common words such as pronouns, adjectives, adverbs, and verbs may be excluded from the phrase during the prediction of passwords. Some words between some annotations, such as, for example,"{},""[],""()," single quotes, and double quotes, may be identified as potential password candidates. Amin, Column 6, lines 58-67 – Column 7, lines 1-2).
ADAMS in view of Amin are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ADAMS in view of Amin. This would have been desirable because these techniques may be applied to access a password-protected set of files that are protected by multiple passwords, by a user name and a password, or by some other combination of credentials. In this case, security device 220 may use the same contextual terms, non-contextual terms, password dictionary, set of prioritized terms, etc (ADAMS, [0053]).

As per claim 9, ADAMS teaches the computing apparatus of claim 1, wherein the security scanner is further to determine that the attempt to decrypt was unsuccessful (Password unsuccessful, ADAMS, FIG. 5D), but does not teach flagging the archive as suspicious, Amin however teaches and flagging the archive as suspicious (The analysis engine 882 may flag the suspicious network content as malicious network content according to the observed behavior, Amin, Column 11, lines 39-41).
ADAMS in view of Amin are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ADAMS in view of Amin. This would have been desirable because the owners of the computers are often unaware that these programs have been added to their computers and are often similarly unaware of their function (Amin, Column 1, lines 20-22).

As per claim 10, ADAMS in view of Amin teaches the computing apparatus of claim 9, wherein the security scanner is further to request end-user confirmation for the suspicious archive (Otherwise, the email and the attachment may be prevented from being delivered to the intended recipient. Instead, an alert may be generated and sent to an administrator of the local network and/or the intended recipient. Amin, Column 5, lines 38-40).
ADAMS in view of Amin are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ADAMS in view of Amin. This would have been desirable because the owners of the computers are often unaware that these programs have been added to their computers and are often similarly unaware of their function (Amin, Column 1, lines 20-22).

As per claim 11, ADAMS in view of Amin teaches the computing apparatus of claim 9, wherein the security scanner is further to request enterprise security administrator input for the suspicious archive (Otherwise, the email and the attachment may be prevented from being delivered to the intended recipient. Instead, an alert may be generated and sent to an administrator of the local network and/or the intended recipient. Amin, Column 5, lines 38-40).
ADAMS in view of Amin are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ADAMS in view of Amin. This would have been desirable because the owners of the computers are often unaware 

Claims 15-17 and 20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 2016/0292415, Pub. Date: Oct. 6, 2016) in view of Fossen et al. (US 2010/0095380, Pub. Date: Apr. 15, 2010), hereinafter referred to as ADAMS and Fossen respectively.
As per claim 6, ADAMS teaches the computing apparatus of claim 1, wherein the archive comprises a file archive (the file may be an archive file that includes the set of files and metadata associated with the archive file and/or the set of files. ADAMS, [0030]), but is not specific about formats, Fossen however teaches according to a compression or archival format selected from the group consisting of Archiver (.a), cpio (.cpio), Shell Archive (.shar, .run), tape archive (.tar), extended tar, Bag it, 7zip (. 7z), ACE (.ace), AFA (.afa), ARC (.arc), ARJ (.arj), B1 (.bl), cabinet (.cab), compact file set (.cfs), compact pro (.cpt), disk archive (.dar), DGCA (.dgc), FreeArc (.arc), LHZ (.lzh, .Iha), LZX (.lzx), Spare (.arc), WinMount (.mou), Macintosh disk image (.dmg), partition image (.partimg), PAQ family (.paq*, .lpaq*), PEA (.pea), PIM (.pim), Quadruple D (.qda), RAR (.rar), RK (.rk), NuFX (.shk), Stuffit (.sit), Stuffit X (.sitx), UltraCompressor II (.uc, .ucO, .uc2, .ucn, .ur2, .ue2), Windows Image (.wim), Zip/PKZIP (.zip), and ZPAQ (.zpaq) (the present invention is equally applicable to unencrypted files contained within archives and various other archive formats, including, but not limited to: 7-Zip, 7zX, WinACE, ARC, ALZip, ARJ, Cabinet, Compact Pro, Disk Archiver, DiskDoubler, DGCA, Disk Image, GCA, WinHKI, ICE, Jar, KGB Archiver, LHA, LZX, Part Image, PAQ, PeaZip, PIM, RK, WinRK, sea, Stuffit, SQX, tar with gzip, compress, bzip2, or lzma, UHarc, Universal Image Format, zoo and Zzip. Fossen, [0022]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2492